        Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 1 of 24




     Gustavo Magaña (SBN 305970)
1
     The Law Office of Gustavo Magaña
2    4701 Patrick Henry Dr. Bldg 16 Suite 15F
     Santa Clara, CA 95054
3    T: (408) 430-0411
     F: (800) 650-9326
4
     E: Gmaganaesq@gmail.com
5

6    Attorney for Plaintiff
     Edgar Sanchez
7

8
                                 UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                            (San Jose Division)
11

12                                                     Case No.
      EDGAR SANCHEZ,
13

14
                               Plaintiff,              COMPLAINT FOR VIOLATION
15
              vs.                                      OF CIVIL RIGHTS
16   CITY OF SAN JOSE, CHRISTOPHER
17
     WEBER, in his individual and official
     capacity, EDGARDO GARCIA in his
                                                       JURY TRIAL DEMANDED
18   supervisory capacity, and DOES 1-10,
     inclusive,
19

20
                              Defendants.
21

22

23                                    NATURE OF THE ACTION
24
      1.    This case arises from the San Jose Police Department’s unlawful arrest of Edgar
25
      Sanchez. During the late afternoon on 10/21/2019, Mr. Sanchez was a passenger of a vehicle
26

27    that had pulled over due to mechanical issues, and that was at a complete stop.

28



                                                    1
                                                COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 2 of 24




     2.    While Mr. Sanchez and the driver were waiting for the engine to cool down, San Jose
1

2    Police Officer Christopher Weber and his Officer partner, whose name is unknown at this

3    time, pulled over near the vehicle containing Edgar Sanchez near the intersection of Biscayne
4
     Way and Cliffwood Dr. in San Jose, CA.
5
     3.    Officer Weber and his partner then approached Mr. Sanchez and the vehicle’s driver,
6

7
     who were seated firmly within the vehicle.

8    4.    Further, the officers began to speak to Edgar Sanchez aggressively and condescendingly
9    while asking several questions.
10
     5.    During the encounter, Officer Weber and his partner became increasingly
11
     confrontational, especially after Mr. Sanchez attempted to inquire about the probable cause of
12

13   the interrogation and requests to search the vehicle and his person.

14   6.    After which, Officer Weber and his partner used excessive force by pushing and kicking
15
     Mr. Sanchez in an attempt to force him on the ground even after Mr. Sanchez informed them
16
     of his disability.
17
     7.    Officer Weber and his partner ignored his request for reasonable accommodations.
18

19   8.    After Officer Weber and his partner used excessive force, they falsely arrested Mr.

20   Sanchez and charged him with resisting arrest.
21
     9.    The Santa Clara County District Attorney’s Office declined to press charges against Mr.
22
     Sanchez arising from the aforementioned arrest.
23

24
     10.   Mr. Sanchez now seeks damages for the violations of his rights under the Fourth

25   Amendment to the United States Constitution, the California Constitution, the Americans
26   with Disabilities Act and State law.
27

28



                                                   2
                                               COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 3 of 24




                                              JURISDICTION
1

2    11.     The claims alleged herein arise pursuant to 42 U.S.C. § 1983 and the Fourth

3    Amendment to the United States Constitution.
4
     12.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, and
5
     1367.
6

7
                                                  VENUE

8    13.     Venue is proper in the Northern District of California under 28 U.S.C. § 1391(b)(2)
9    because the unlawful acts, practices, and omissions giving rise to the claims brought by
10
     Plaintiff occurred in the County of Santa Clara, which is within this judicial district.
11
     14.     On April 1, 2020, Mr. Sanchez timely filed an administrative tort claim with the City of
12

13   San Jose. Subsequently, the City of San Jose issued a notice rejecting his claims on April 28,

14   2020. Mr. Sanchez has exhausted all available administrative remedies. Cal. Gov’t. Code §§
15
     913, 945.6(a)(1).
16
                                                  PARTIES
17
     15.     Plaintiff Mr. Sanchez is a resident of the City of San Jose.
18

19   16.     Defendant CITY of San Jose (hereinafter "CITY") is a political subdivision organized

20   under the laws of California and a proper defendant in this action as to Mr. Sanchez’s
21
     claims made pursuant to the California Tort Claims Act, Cal. Gov’t Code §§ 810-996. The
22
     Defendant CITY was at all relevant times the employer of Defendant CHRISTOPHER
23

24
     WEBER. The San Jose Police Department is a department of the Defendant CITY. Upon

25   information and belief, the CITY, through the San Jose Police Department, maintains an
26   unlawful policy, custom, or practice of performing false arrests, unreasonable and warrantless
27
     searches, and seizures, using excessive force, and failing to accommodate individuals with
28



                                                      3
                                                  COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 4 of 24




     disabilities. This unlawful policy, custom, or practice is reinforced by the San Jose Police
1

2    Department’s supervision and, on information and belief, through its training.

3    17.   At all times mentioned herein, Defendant CHRISTOPHER WEBER (hereinafter
4
     “WEBER”) was employed as an officer for Defendant CITY. Defendant WEBER is sued
5
     individually and as a public safety officer for Defendant CITY. By engaging in the conduct
6

7
     described below, Defendant WEBER acted under the color of law and in the course and scope

8    of his employment for Defendant CITY. By engaging in the conduct described here,
9    Defendant WEBER exceeded the authority vested in him as an officer under the United States
10
     Constitution and as an employee of the CITY.
11
     18.   At all times mentioned herein, Defendant Chief EDGARDO GARCIA (hereinafter
12

13   GARCIA) was employed as the Chief of the San Jose Police Department, the highest position

14   in the San Jose Police Department. As Chief, Defendant GARCIA is and was responsible for
15
     the hiring, screening, training, retention, supervision, discipline, counseling, and control of all
16
     San Jose Police Department employees and/or agents and DOES 1-10. Defendant GARCIA is
17
     and was charged by law with the administration of the San Jose Police Department’s policies
18

19   for its safety officers. Defendant GARCIA also is and was responsible for the promulgation of

20   the policies and procedures and/or allowances of the practices/customs pursuant to which the
21
     acts of the San Jose Police Department’s alleged herein were committed. Defendant GARCIA
22
     is sued in his supervisory and official capacities.
23

24
     19.   Defendant CITY is liable for the Plaintiff’s injuries under California law and under the

25   doctrine of respondeat superior. Liability under California law for public entities and public
26   employees is based upon California Government Code §§815.2, 820, and 820.8.
27

28



                                                     4
                                                 COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 5 of 24




1                                     STATEMENT OF FACTS
2
     20.   On October 21, 2019, Mr. Sanchez was a passenger in a parked vehicle that had pulled
3

4    over due to the engine overheating.

5    21.   Mr. Sanchez was seated in the passenger seat of the vehicle when Defendant WEBER
6
     and his DOE Officer partner stopped by the vehicle carrying Mr. Sanchez and began
7
     interrogating him for an unknown reason.
8

9
     22.   Defendant WEBER and his DOE Officer partner aggressively and condescendingly

10   questioned Mr. Sanchez and demanded his identification, demanded the right to search the
11   vehicle, demanded the right to search Mr. Sanchez’s personal belongings, and person.
12
     23.   During this period, Mr. Sanchez repeatedly asked the Defendant Officers why they
13
     required this information and why they allegedly needed to search the vehicle, his property, or
14

15   his person.

16   24.   The Defendant Officers refused to provide actual answers as to what probable cause, if
17
     any they had to demand such concessions to invasive searches.
18
     25.   Further, Defendant Officers became increasingly aggressive when Mr. Sanchez invoked
19
     his rights against unreasonable searches and seizures and ordered him to exit the vehicle.
20

21   26.   Once outside of the vehicle, Defendant WEBER ordered Mr. Sanchez to sit on the

22   ground. Mr. Sanchez voiced objection regarding the continuing unreasonable search and
23
     seizure and thereafter informed the Defendant Officers regarding his disability wherein he
24
     suffers from seizures.
25

26
     27.   Additionally, Mr. Sanchez verbally and directly informed the Defendant Officers that

27   he had just suffered a seizure the previous day. Therefore his body and legs were very stiff
28



                                                    5
                                                COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 6 of 24




     and could not move easily and pleaded for a reasonable accommodation and time to sit down
1

2    slowly.

3    28.     Defendant WEBER and his DOE Officer partner acknowledged Mr. Sanchez’s
4
     disability and became more enraged at the request for a reasonable accommodation. Soon
5
     thereafter, DEFENDANT WEBER and his DOE Officer partner began to push down on Mr.
6

7
     Sanchez violently and kick his legs to crumple his body to the floor forcefully and against his

8    will.
9    29.     During this time, Mr. Sanchez repeatedly reminded the Defendant Officers about his
10
     disability and re-requested reasonable accommodations, which were expressly denied.
11
     30.     After this intense period of excessive force, Defendant WEBER and his DOE Officer
12

13   partner arrested Mr. Sanchez and threw him into the back of a patrol vehicle horizontally

14   since Mr. Sanchez’s body was still extremely stiff.
15
     31.     Additionally, after Mr. Sanchez was thrown into the back of the vehicle, Defendant
16
     WEBER and his DOE Officer partner slammed the patrol car door on Mr. Sanchez’s head,
17
     causing him injury and pain.
18

19   32.     Mr. Sanchez was then taken into jail for processing and charged with PC 148(a)(1)

20   resisting/delaying officers.
21
     33.     The Santa Clara County District Attorney’s Office has declined to file charges arising
22
     from the subject arrest.
23

24
     34.     DEFENDANTS thus harmed Mr. Sanchez. They violated his exercise and enjoyment of

25   core constitutional rights, humiliated him, used excessive force, caused the loss of his liberty,
26   refused and failed to provide him with reasonable accommodations for his disability, and
27
     caused him to suffer physical injury and emotional distress.
28



                                                    6
                                                COMPLAINT
        Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 7 of 24




      35.      At no time during the subject incident, did Mr. Sanchez ever strike or attempt to strike
1

2     Defendant WEBER or his DOE Officer partner, or any other CITY officer in any way.

3

4
                                                  DAMAGES
5
      36.      As a proximate result of Defendants' conduct, Mr. Sanchez suffered pain and physical
6

7
      injuries, including pain to his legs and head as well as soreness.

8     37.      As a further proximate result of Defendants' conduct, Mr. Sanchez suffered severe
9     emotional distress, humiliation, embarrassment, and loss of his sense of security, dignity, and
10
      pride.
11
      38.      The conduct of the individual Defendants was malicious, sadistic, wanton, and
12

13    oppressive. Mr. Sanchez is therefore entitled to an award of punitive damages against the

14    Defendants.
15
                                          CLAIMS FOR RELIEF
16

17
                                        FIRST CLAIM FOR RELIEF

18
                                    Fourth Amendment (42 U.S.C. §1983)

19
                          Against Defendants WEBER, GARCIA, and DOES 1-10

20
      39.) The foregoing allegations are realleged and incorporated herein.
21
      40.) Defendant WEBER and his DOE Officer partner caused Plaintiff to be detained as they
22

23   attempted to arrest Mr. Sanchez in violation of his right to be secure in his person against

24   unreasonable searches and seizures as guaranteed to Mr. Sanchez under the Fourth Amendment
25
     of the United States Constitution and applied to state actors by the Fourteenth Amendment.
26

27

28



                                                       7
                                                   COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 8 of 24




     41.) As a result of the conduct of Defendants WEBER and DOE 1, they are liable for
1

2    Plaintiff’s injuries because they were integral participants to the violations of Mr. Sanchez’s

3    rights.
4
     42.) The Plaintiff was detained without reasonable suspicion by Defendants as they
5
     attempted to arrest Mr. Sanchez without probable cause.
6

7
     43.) Further, Defendant GARCIA in his supervisory capacity, while acting under color of

8    law, knew, or reasonably should have known, that his subordinates WEBER and DOES 1-10
9    were engaging in these acts and their conduct would deprive the plaintiff of these rights.
10
     44.) Additionally, Defendant GARCIA, in his supervisory capacity, failed to act to prevent
11
     his subordinates from engaging in such conduct.
12

13   45.) The conduct of Defendants WEBER and DOES 1-10 was willful, wanton, malicious,

14   and done with reckless disregard for the rights and safety of Plaintiff and thus warrants the
15
     imposition of exemplary and punitive damages as to Defendants WEBER and DOES 1-10
16
     46.) Accordingly, Defendants WEBER and DOES 1-10 are each liable to Plaintiff for
17
     compensatory and punitive damages under 42 U.S.C. §1983.
18

19   47.) Plaintiff also seeks attorney fees under this claim.

20                                 SECOND CLAIM FOR RELIEF
21
               False Arrest/False Imprisonment/Violation of Cal Cost. Art I, section 13
22
                     (California Tort Claims Act, Cal. Gov’t Code §§815.2, 820)
23

24
                                     (Cal. Const. Art. I section 13)

25                     Against Defendants WEBER, GARCIA and DOES 1-10
26   48.) The foregoing allegations are realleged and incorporated herein.
27

28



                                                    8
                                                COMPLAINT
        Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 9 of 24




      49.) Defendant CITY, through Defendants WEBER and DOES 1-10, inflicted personal
1

2     injury on Mr. Sanchez by subjecting him to false arrest and imprisonment and unreasonable

3     seizure.
4
      50.) Defendants arrested Mr. Sanchez for allegedly violating California Penal Code
5
     §148(a)(1), based on his initial refusal to submit to an unreasonable search and seizure without
6

7
     a valid warrant or probable cause and for asking for clarification as to why the Defendants

8    WEBER and DOES 1-10 wanted to search his person and personal belongings. Defendants
9    WEBER and DOES 1-10 deprived Mr. Sanchez of his freedom by subjecting him to
10
     unreasonable detention, and by arresting him without a warrant and without reasonable or
11
     probable cause, all without his consent.
12

13      51.) Further, Defendant GARCIA in his supervisory capacity, while acting under color of

14    law, knew, or reasonably should have known, that his subordinates GARCIA and DOES 1-10
15
      were engaging in these acts and their conduct would deprive the plaintiff of these rights.
16
       52.) Additionally, Defendant GARCIA, in his supervisory capacity, failed to act to prevent
17
      his subordinates from engaging in such conduct.
18

19    53.) As a result of Defendants’ actions, Mr. Sanchez was harmed, and each of the

20   Defendants’ actions were a substantial factor in causing that harm.
21
                                     THIRD CLAIM FOR RELIEF
22
                 Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
23

24
                  By Plaintiff against Defendants WEBER, GARCIA and DOES 1-10

25    54.) The foregoing allegations are realleged and incorporated herein.
26    55.) Defendants WEBER and DOES 1-10 unreasonable use of excessive force deprived Mr.
27
      Sanchez of his right to be secure in his persons and property against unreasonable searches
28



                                                    9
                                                COMPLAINT
       Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 10 of 24




      and seizures as guaranteed to the Plaintiff under the Fourth Amendment to the United States
1

2     Constitution and applied to state actors by the Fourteenth Amendment.

3     56.) As a result, Plaintiff suffered physical pain and emotional distress.
4
      57.) As a result of the conduct of Defendants WEBER and DOES 1-10, they are liable for
5
      Mr. Sanchez’s injuries because they were integral participants in the excessive force.
6

7
      58.) The use of excessive force was unreasonable under the circumstances. Thus,

8     Defendants WEBER and DOES 1-10 actions deprived Mr. Sanchez of his right to be free
9     from unreasonable searches and seizures under the Fourth Amendment and applied to state
10
      actors by the Fourteenth Amendment.
11
      59.) Further, Defendant GARCIA in his supervisory capacity, while acting under color of
12

13    law, knew, or reasonably should have known, that his subordinates WEBER and DOES 1-10

14    were engaging in these acts and their conduct would deprive the plaintiff of these rights.
15
      60.) Additionally, Defendant GARCIA, in his supervisory capacity, failed to act to prevent
16
      his subordinates from engaging in such conduct.
17
      61.) The conduct of Defendants WEBER and DOES 1-10 was willful, wanton, malicious,
18

19   and done with reckless disregard for the rights and safety of the Plaintiff and therefore warrants

20   the imposition of exemplary and punitive damages as to Defendants WEBER and DOES 1-10.
21
      62.) Plaintiff also seeks attorney fees under this claim.
22
                                    FOURTH CLAIM FOR RELIEF
23

24
             Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. §1983)

25                                By Plaintiff Against Defendant CITY
26    63.) The foregoing allegations are realleged and incorporated herein.
27

28



                                                    10
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 11 of 24




     64.) While acting under the color of state law and within the course and scope of their
1

2    employment as police officers for the Defendant CITY police department, Defendants

3    WEBER and his DOE Officer partner’s use of excessive force, false arrest, and failure to
4
     provide a reasonable accommodation in violation of the Americans with Disabilities Act
5
     deprived Mr. Sanchez of his rights and liberties secured to him by the Fourth and Fourteenth
6

7
     Amendments, including his right to be free from unreasonable search and seizure.

8    65.) Upon information and belief, Defendants WEBER and his DOE Officer partner acted
9    pursuant to an expressly adopted official policy or longstanding practice or custom of the
10
     Defendant CITY.
11
     66.) Upon information and belief, Defendants WEBER and his DOE Officer partner were
12

13   not disciplined, reprimanded, retrained, suspended, or otherwise penalized in connection with

14   either the detention, arrest, excessive force and failure to provide reasonable accommodations
15
     based on the Plaintiff’s disability.
16
     67.) Defendants deprived Mr. Sanchez of the rights and liberties secured to him by the
17
     Fourth Amendment to the United States Constitution, in that said Defendants and their
18

19   supervising and managerial employees, agents, and representatives, acting with gross

20   negligence and with reckless and deliberate indifference to the rights and liberties of the
21
     public in general, and of Plaintiff’s, and of persons in their class, situation, and comparable
22
     position in particular, knowingly maintained, enforced and applied an official recognized
23

24
     custom, policy, and practice of:

25   (a) Employing and retaining as police officers and other personnel, including Defendants
26   WEBER and his DOE Officer partner, at all times material herein knew or reasonably should
27

28



                                                   11
                                                COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 12 of 24




     have known had dangerous propensities for abusing their authority and for mistreating
1

2    citizens by failing to follow written CITY Police Department Policies;

3    (b) Of inadequately supervising, training, controlling, assigning, and disciplining CITY Police
4
     Officers, and other personnel, whom Defendant CITY knew or in the exercise of reasonable
5
     care should have known had the aforementioned propensities and character traits;
6

7
     (c) By failing to adequately train officers, including Defendants WEBER and his DOE Officer

8    partner, and failing to institute appropriate policies, regarding the use of excessive force and
9    unreasonable searches and seizures; reasonable accommodations for citizens with disabilities,
10
     and
11
     (d) By having and maintaining an unconstitutional policy, custom, and practice of using
12

13   excessive force and failing to provide reasonable accommodations, which also is

14   demonstrated by inadequate training regarding these subjects. The policies, customs, and
15
     practices of Defendant CITY were done with deliberate indifference to individuals’ safety and
16
     rights, and
17
     (e) By failing to adequately discipline CITY police officers for the above-referenced
18

19   categories of misconduct, including “slaps on the wrist,” discipline that is so slight as to be

20   out of proportion to the magnitude of the misconduct, and other inadequate discipline that is
21
     tantamount to encouraging misconduct;
22
     (f) Announcing that officer uses of excessive force are “within policy,” that were later
23

24
     determined in court to be unconstitutional;

25   (e) Maintaining a policy of inaction and an attitude of indifference towards citizen complaints
26   of excessive force and false arrests, including by failing to discipline, retrain, investigate,
27

28



                                                    12
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 13 of 24




     terminate, and recommend officers for criminal prosecution who participate in the use of false
1

2    arrests, excessive force, and failure to provide reasonable accommodations.

3    68.) By reason of the aforementioned policies and practices of Defendants, Plaintiff was
4
     injured and subjected to pain, suffering, and emotional distress.
5
     69.) Defendant CITY, together with various other officials, whether named or unnamed, had
6

7
     either actual or constructive knowledge of the deficient policies, practices, and customs

8    alleged in the paragraphs above. Despite having knowledge as stated above, these Defendants
9    condoned, tolerated, and through actions and inactions, thereby ratified such policies. Said
10
     Defendant’s also acted with deliberate indifference to the foreseeable effects and
11
     consequences of these policies with respect to the constitutional rights of the Plaintiff and
12

13   other individuals similarly situated.

14   70.) By perpetrating, sanctioning, tolerating, and ratifying the outrageous conduct and other
15
     wrongful acts, Defendant CITY and DOES 1-10 acted with an intentional, reckless, and
16
     callous disregard for the Plaintiff’s health and constitutional rights. Defendants’ actions were
17
     willful, wanton, oppressive, malicious, fraudulent, and extremely offensive and
18

19   unconscionable to any person of normal sensibilities.

20   71.)   The aforementioned unconstitutional customs, practices, and policies, in addition to the
21
     ratification of the deficient customs, practices, and policies, are evidence by the number of
22
     excessive force complaints, false arrest complaints, and failure to provide reasonable
23

24
     accommodations since the early 2000’s to the present. The following court cases and news

25   reported incidents are examples of continued misconduct by officers working for the San Jose
26   Police Department:
27

28



                                                   13
                                                COMPLAINT
       Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 14 of 24




1           (a) In Gonzales v. City of San Jose, et al., case number 5:2019cv08195, Defendant City
2    of San Jose and San Jose Police Officer David Lezama are sued for excessive force wherein, the
3    suit arises from Officer Lezama becoming irate when Mr. Gonzales failed to pull over on his
4    bike and immediately submit to his demands. Therefore, Officer Lezama rammed into Mr.
5    Gonzales with his department vehicle causing various injuries, including a broken leg.
6

7    (b) Tony Nunez, et al. v. City of San Jose, et al., case number 5:17-cv-03860, in this case, a jury
8    found that the officers who shot and killed decedent Anthony Nunez used excessive force and
9    awarded a jury verdict of $2.65 million. Additionally, in this matter, Mr. Nunez suffered from a
10   disability, and his family alleged that the San Jose Police Department failed to provide decedent
11   Nunez with reasonable accommodations.
12

13   (c) Sanderlin v. City of San Jose, et al., case number: 5:2020cv04824, in this case, Mr. Sanderlin
14   is suing the officers for using excessive force while he was peacefully protesting. Defendants
15   struck Mr. Sanderlin in the groin with rubber bullets. Mr. Sanderlin’s case is notable because he
16   has previously worked with the San Jose Police Department to teach officers regarding bias.
17

18   (d) Fukijawa v. City of San Jose, et al. (2012), in this case, David Fukiajwa sued officers based
19   on a 2011 traffic stop arrest wherein the officers used excessive force and repeatedly tased him.
20   Thereafter, the officers charged Mr. Fukijawa with resisting arrest. The district attorney’s office
21   later dropped these charges.
22

23   (e) Paulino v. City of San Jose, et al., case number: 16-cv-02642, in this case, Eliel Paulino sued
24   after SJPD officers pulled him over during a traffic stop and thereafter repeatedly struck him
25   with a baton. The officers then charged Mr. Paulino with resisting arrest. The district attorney’s
26   office later dropped these charges. This civil case was later settled for $700,000.00
27

28



                                                    14
                                                 COMPLAINT
       Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 15 of 24




1    (f) Alemayehu v. City of San Jose, et al., case number: 5:14-cv-01738, in this case, Dawit
2    Alemayehu sued after SJPD officers used excessive force by throwing him onto the ground and
3    causing brain damage. Thereafter, the officers charged Mr. Alemayehu with excessive force. The
4    district attorney’s office later dropped these charges. This civil case was later settled for
5    $525,000.00
6

7    (g)   Santa Cruz, et al, v. City of San Jose, et al., case number: 5:2020cv00351, in this case, Ms.
8    Santa Cruz and Mr. Tukuafu are suing SJPD officers for excessive force wherein the officers
9    tased and repeatedly struck both Plaintiff’s with batons after they questioned the acts and
10   behavior of the arresting officers. Thereafter and upon information and belief, the officers
11   charged Ms. Santa Cruz and Mr. Tukuafu but the District Attorney’s office refused to file
12   charges.
13

14   (h) In July 2020, Guadalupe Esperanza Marin was pulled over by an SJPD Officer during a
15   traffic stop and told to kneel on the ground. Upon information and belief from video footage, Ms.
16   Marin was in the process of kneeling and being compliant when an SJPD Officer kicked her in
17   the stomach and then dragged her across the floor in front of minor children in the vehicle.
18

19   (i) During Chief Eddie Garcia’s tenure as Chief of Police and a final policy decision maker, he
20   has made several statements regarding the use of force by SJPD officers that speak to an
21   unconstitutional custom or policy. For example. In July 2020 after SJPD Officer Jared Yuen was
22   filmed licking his lips in anticipation of fighting with protestors and using excessive force, Chief
23   Garcia stated: “I will tell you, I know Jared, and he’s a good kid who made a mistake who let his
24   emotions get the better of him.” Further statements involving excessive force by SJPD officers
25   include his defense of the officers who shot and killed Anthony Nunez after a jury found the
26   officers to have used excessive force, wherein Chief Garcia stated: “I’m disappointed with the
27   jury’s decision, I stood by my officers when it happened and I stand by them today.” Finally, in
28   2017, several individuals with mental health issues were killed in officer-involved shootings, of


                                                     15
                                                  COMPLAINT
       Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 16 of 24




1    which it was argued that reasonable accommodations were not provided. In response to these
2    shootings, Chief Garcia responded, “That 100 percent of people shot by police in San Jose this
3    year had a mental illness is alarming.”
4

5    (j) Recently released training materials presented by SJPD Sgt. And training unit instructor
6    Chris Sciba on how to use less-lethal crowd control weapons made light of excessive force on
7    citizens through the use of cartoon of a wooly mammoth shot in the groin, and ended with
8    directives encouraging officers to “not hesitate” and “always win.”
9

10   (k) Investigative journalist Tracey Kaplan of the East Bay Times also reported in a 5/17/2016
11   article regarding excessive force by the San Jose Police Department that during the period of
12   2011-2015, the public had made 683 excessive force complaints stemming from 362 incidents.
13   Further, during that same period, the department failed to initiate any investigations into the use
14   of force based on reports of fellow officers and supervisors.
15
      72.) Furthermore, the policies, practices, and customs implemented and maintained and still
16

17    tolerated by Defendants were affirmatively linked to and were a significantly influential force

18    behind the injuries of Plaintiff.
19
      73.) By reason of the aforementioned acts and omission of Defendants, Plaintiff suffered
20
      physical pain and emotional distress.
21

22
      74.) Accordingly, Defendants, each is liable to Plaintiff for compensatory damages under 42

23    U.S.C. §1983.
24    75.) Plaintiff seeks attorney fees under this claim.
25
      //
26
      //
27

28



                                                    16
                                                 COMPLAINT
      Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 17 of 24




                                     FIFTH CLAIM FOR RELIEF
1

2                        Municipal Liability – Ratification (42 U.S.C. §1983)

3                                (By Plaintiff against Defendant CITY)
4
     76.) The foregoing allegations are realleged and incorporated herein.
5
     77.) Defendant WEBER and his DOE Officer partner acted under color of law.
6

7
     78.) The acts of Defendant Weber and his DOE Officer partner deprived Plaintiff of their

8    particular rights under the United States Constitution.
9    79.) Upon information and belief, a final policymaker, acting under color of law, who had
10
     final policymaking authority concerning the acts of Defendants WEBER and his DOE Officer
11
     Partner, ratified (or will ratify) Defendant WEBER’S and his DOE Officer partner’s acts and
12

13   the bases for them. Upon information and belief, the final policymaker knew of and

14   specifically approved of (or will specifically approve of) Defendants WEBER and his DOE
15
     Officer partner’s acts, which include the unlawful detention of Plaintiff and the unreasonable
16
     detention and arrest of the Plaintiff and the use of excessive force against the Plaintiff.
17
     80.) Upon information and belief, a final policymaker has determined (or will determine)
18

19   that the acts of Defendants WEBER and his DOE Officer partner were “within policy.”

20   81.) Plaintiff brings this claim in his individual capacity and seeks compensatory damages,
21
     including physical injuries, pain and suffer, and emotional distress for the violation of
22
     Plaintiff’s rights. The Plaintiff also seeks punitive damages and attorneys fees under this
23

24
     claim.

25   //
26   //
27

28



                                                    17
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 18 of 24




                                     SIXTH CLAIM FOR RELIEF
1

2                 MUNICIPAL LIABILITY-FAILURE TO TRAIN (42 U.S.C. §1983)

3                              (By all Plaintiffs against Defendant CITY)
4
     82.) The foregoing allegations are realleged and incorporated herein.
5
     83.) Defendant WEBER and DOE Officer Defendants acted under color of law.
6

7
     84.) The acts of Defendants WEBER and his DOE Officer partner deprived the Plaintiff of

8    his particular rights under the United States Constitution.
9    85.) The training policies of Defendant CITY were not adequate to train its officers to
10
     handle the usual and recurring situations with which they must deal.
11
     86.) Further, the training policies of Defendant CITY were not adequate to train its officers to
12

13   handle situations involving or arising from interactions with disabled citizens with which they

14   must deal.
15
     87.) Defendant CITY was deliberately indifferent to the obvious consequences of its failure
16
     to train its Officers adequately. Specifically, Defendant CITY failed to adequately train its
17
     deputies with regard to deciding when it is appropriate to detain an individual, and the use of
18

19   unreasonable and excessive force, and in regard to dealing with disabled citizens and

20   providing reasonable accommodations.
21
     88.) The failure of Defendant CITY to provide adequate training caused the deprivation of
22
     the Plaintiff’s rights by Defendants WEBER and his DOE Officer partner; that is, the
23

24
     Defendants failure to train is so closely related to the deprivation of the Plaintiff’s rights as to

25   be the moving force that caused the ultimate injury.
26

27

28



                                                    18
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 19 of 24




     89.)   By reason of the aforementioned acts and omissions, Plaintiff suffered bodily injury,
1

2    emotional, and mental distress. Accordingly, Defendant CITY and DOES each are liable to

3    the Plaintiff for compensatory damages under 42 U.S.C. §1983.
4
     90.)   The Plaintiff, in this case, seeks compensatory damages, including for physical injuries,
5
     emotional, and mental distress for the violation of the Plaintiff’s rights. Plaintiff also seeks
6

7
     punitive damages and attorney’s fees under this claim.

8

9                                  SEVENTH CLAIM FOR RELIEF
10
                                     Bane Act (Cal Civ. Code §52.1)
11
                     (California Tort Claims Act, Cal. Gov’t Code §§815.2, 820)
12

13                                       (Against all Defendants)

14   91.) The foregoing allegations are realleged and incorporated herein.
15
     92.) Defendant City, through Defendants WEBER and DOES 1-10, intentionally interfered
16
     with Mr. Sanchez’s exercise and enjoyment of his civil rights under the United States and
17
     California Constitutions.
18

19   93.) Defendants intentionally interfered with Mr. Sanchez’s rights under the Fourth

20   Amendment and Article I, Sections 10 and 13 of the California Constitution, to be free from
21
     unreasonably invasive or prolonged investigatory detention in the absence of reasonable
22
     cause. Defendants used threats and coercion to prevent Mr. Sanchez from insisting on his
23

24
     rights, and they ultimately used excessive force and did arrest him and caused him to be jailed

25   to retaliate against him for invoking his rights.
26   94.) Defendants intentionally interfered with Mr. Sanchez’s right to be free of unreasonable
27
     searches and seizures under the Fourth Amendment and asking for probable cause and further
28



                                                    19
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 20 of 24




     explanation as to what was happening as the officers were acting aggressively with him.
1

2    Defendants used violence and acted violently with Mr. Sanchez to prevent him from

3    exercising and enjoying his civil rights, and they subjected him to an unreasonably invasive
4
     and prolonged investigatory detention, excessive force, arrest, and jail to retaliate against him
5
     for invoking that right.
6

7
     95.) Defendants intentionally interfered with Mr. Sanchez’s right under the Fourth

8    Amendment and Article I, Section 13 of the California Constitution, to be free from
9    warrantless arrest without probable cause. Defendants used threats and force to effect Mr.
10
     Sanchez’s unlawful arrest, and Mr. Sanchez reasonably believed that they would commit
11
     violence against him if he did not physically submit to the unlawful arrest.
12

13   96.) Further, Defendant GARCIA in his supervisory capacity, while acting under color of

14   law, knew, or reasonably should have known, that his subordinates WEBER and DOES 1-10
15
     were engaging in these acts and their conduct would deprive the plaintiff of these rights.
16
     97.) Additionally, Defendant GARCIA, in his supervisory capacity, failed to act to prevent
17
     his subordinates from engaging in such conduct.
18

19   98.) As a direct and proximate result of each and every Defendants’ violations of California

20   Civil Code §52.1 and the Plaintiff’s rights under the United States Constitution and the laws
21
     of the Constitution of the State of California, Plaintiff was harmed, and sustained injuries and
22
     damages and the each of the Defendants conduct was a substantial factor in causing the
23

24
     Plaintiff’s harm. Additionally, against each and every Defendant, the Plaintiff is entitled to

25   relief as set forth above at paragraphs contained herein, including punitive damages against
26   the Defendants in their individual capacities, including all damages and penalties allowed by
27
     California Civil Code §§52, 52.1, and California law, including costs, attorneys fees, civil
28



                                                   20
                                                COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 21 of 24




     penalties, and punitive damages. Further, Defendants’ violations of Plaintiff’s rights as
1

2    guaranteed by the California Civil Code (§52.1) entitled Plaintiff to compensatory and

3    punitive damages, treble damages, as well as attorneys fees, all of which are provided for in
4
     the California Civil Code §§52, et seq., and are requested herein.
5
     99.) Since the conduct of Defendants WEBER, and DOES 1-10, inclusive, occurred in the
6

7
     course and scope of their employment, Defendant CITY is therefore liable to Plaintiff

8    WEBER pursuant to respondeat superior.
9                                   EIGHTH CLAIM FOR RELIEF
10
                    Battery (Cal. Govt. Code §820 and California Common Law)
11
         (By Plaintiff against Defendant CITY, and Defendant WEBER, and DOES 1-10)
12

13   100.). The foregoing allegations are realleged and incorporated herein.

14   101.). Defendant WEBER and his DOE Officer partner, while working as officers for the
15
     San Jose Police Department, and acting within the course and scope of their duties,
16
     intentionally pushed the Plaintiff and kicked his legs in order to try to force him down onto
17
     the curb. This was done even though the Plaintiff informed Defendant WEBER and his DOE
18

19   Officer partner that he suffered from seizures and had just suffered a seizure the day before,

20   which made his body stiff and made it difficult to move quickly. As a result of the actions of
21
     Defendant WEBER and his DOE Officer partner, the Plaintiff suffered severe pain and
22
     suffering, mental, and emotional distress. Defendants WEBER and his DOE Officer partner
23

24
     had no legal justification for using force against the Plaintiff and said Defendants’ use of force

25   while carrying out their duties as San Jose Police Officers was an excessive and unreasonable
26   use of force, particularly because the Plaintiff was unarmed and did not pose an immediate
27
     threat to the life of any individual, including any officer.
28



                                                    21
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 22 of 24




     102.) As a direct and proximate result of the conduct of Defendant WEBER and his DOE
1

2    Officer partner as alleged above, the Plaintiff suffered extreme and severe mental anguish and

3    pain and has been injured in mind and body.
4
     103.). Defendant CITY is vicariously liable for the wrongful acts of Defendant WEBER and
5
     his DOE Officer partner pursuant to section 815.2(a) of the California Government Code,
6

7
     which provides that a public entity is liable for the injuries caused by its employees within the

8    scope of the employment if the employee’s act would subject him or her to liability.
9                                    NINTH CLAIM FOR RELIEF
10
                           (Violation of the Americans with Disabilities Act)
11
                                         Against Defendant City
12

13   104.) The foregoing allegations are realleged and incorporated herein.

14   105.) The Americans with Disabilities Act (ADA) provides a national mandate for the
15
     elimination of discrimination against individuals with disabilities in critical areas such as
16
     employment, housing, public accommodation, education, and access to public services
17
     §12101(a)(3) and (b).
18

19   106.) Further, at all times mentioned herein, the Plaintiff was entitled to the protections of the

20   “Public Services” provision of Title II of the Americans with Disabilities Act of 1990. Title II,
21
     Subpart A which prohibits discrimination by any “public entity,” including any state or local
22
     government, as defined by 42 USC §12131, section 201 of the ADA.
23

24
     107.) Pursuant to 42 USC 12132, Section 202 of the Title II, no qualified individual with

25   disability shall, by reason of such disability, be excluded from participation in or be denied
26   the benefits of the services, programs or activities of a public entity, or be subjected to
27

28



                                                    22
                                                 COMPLAINT
     Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 23 of 24




     discrimination by any such entity. The Plaintiff was at all times relevant herein, a qualified
1

2    individual with a disability as therein defined.

3    108.) Defendant CITY is a public entity, and by and through the San Jose Police Department
4
     and its officers and agents acting under color of law, provide public services.
5
     109.) In addition, the ADA covers public “services, program, or activities,” 42 U.S.C §12132,
6

7
     and thus the accommodation requirement encompasses acts that a public entity does.

8    110.) Further, the Plaintiff directly and verbally informed the Defendants of his disability.
9    The Defendants acknowledged the existence of the disability and yet still failed to provide a
10
     reasonable accommodation even after the Plaintiff repeatedly requested one.
11
     111.) Additionally, Defendant WEBER and his DOE Officer Partner became more aggressive
12

13   and violent with the Plaintiff after he informed them of his disability and requested a

14   reasonable accommodation.
15
     112.) Moreover, during the period before and during the use of excessive force by Defendant
16
     WEBER and his DOE Officer partner, the Plaintiff was not posing a direct threat to himself or
17
     others.
18

19   113.) During the scope of the detention, excessive force, and arrest, the Plaintiff never struck

20   nor attempted to strike any officers at the scene. Additionally, the Plaintiff never attempted to
21
     flee the scene.
22
     114.) As a direct and proximate result of the conduct of Defendant WEBER and his DOE
23

24
     Officer partner as alleged above, the Plaintiff suffered extreme and severe mental anguish and

25   pain and has been injured in mind and body and suffered damages including special and
26   general damages according to proof.
27

28



                                                   23
                                                COMPLAINT
       Case 3:20-cv-05919-JD Document 1 Filed 08/22/20 Page 24 of 24




                                        PRAYER FOR RELIEF
1

2     WHEREFORE, Plaintiff respectfully requests that this Court:

3     1.) Award Plaintiff general, special, and compensatory damages in an amount to be proven at
4
         trial.
5
      2.) Award Plaintiff punitive damages against individually named Defendants, and each of
6

7
         them, for their extreme, outrageous conduct in complete disregard for the rights of the

8        Plaintiff.
9     3.) For actual damages, civil penalties, and attorneys fees under CA civil Code §§52.1
10
      4.) Award Plaintiff statutory damages and/or attorney’s fees against all Defendants as allowed
11
         by 42. U.S.C. §1988.
12

13    5.) Grant Plaintiff such other and further relief as the Court deems just and proper.

14

15
     Dated: 08/22/2020                                           Law Office of Gustavo Magaña
16                                                                  __/s/ Gustavo Magaña____
17                                                                    Attorney for Plaintiff
18   JURY DEMAND: Plaintiff demands a trial by jury in this matter, pursuant to FRCP 38(a).
19
                                                                  Law Office of Gustavo Magaña
20   Dated: 08/22/20                                                 _/s/ Gustavo Magaña____
21                                                                     Attorney for Plaintiff
22

23

24

25

26

27

28



                                                   24
                                                COMPLAINT
